internal_revenue_service number release date index number 2056a ----------------------------------- ---------------------------- ---------------------------- --------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-114712-06 date january -------------------------------------------------------- ------------------------------------------ ---------------------------------------- ------------------------------------------ ------------------------- ------------------------ -------------------------- -------------------------- ---------------------- ------------------ ------------- -------------------- ------------------------ ---------------------- ---------------------------------- ----------------------------------------------------------- legend trust decedent spouse brother date date date date date date a attorney attorney attorney law firm law firm dear ------------ behalf of trust an extension of time under sec_301_9100-1 of the procedure and administration regulations to file the notice provided under sec_20_2056a-10 of the estate_tax regulations that the beneficiary of trust has become a united_states citizen this is in response to your date letter in which you requested on the facts and representations submitted are summarized as follows plr-114712-06 decedent died on date survived by his spouse spouse at the time of decedent's death spouse was a non-citizen permanent resident_of_the_united_states a qualified_domestic_trust qdot under sec_2056a of the internal_revenue_code was established under the terms of decedent’s will decedent’s brother brother served in the capacity of executor of decedent’s estate and as u s trustee of the qdot brother hired law firm to prepare and file decedent’s estate_tax_return attorney and attorney worked for law firm attorney filed the estate_tax_return on date and filed a supplemental estate_tax_return on date spouse became a u s citizen on date on date spouse informed attorney that she became a u s citizen the attorneys for the estate inadvertently failed to file the required notice on form 706-qdt u s estate_tax_return for qualified domestic trusts or an extension for filing such a notice on or before date during a brother retained new counsel attorney of law firm it is represented that no distributions from the estate have been made to spouse or to the qdot the qdot remains unfunded shortly after retaining attorney brother expressed his desire to attorney to transfer the estate assets to the qdot and to conclude the administration of the estate while researching the legal issue involved attorney discovered that the notice and certification of spouse becoming a u s citizen were supposed to be filed by date it is represented that spouse has continuously resided in the united_states from the date of decedent's death and at all times thereafter and remains a resident_of_the_united_states you have requested a ruling that brother serving in his capacity as u s trustee sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2056 provides that for purposes of the tax imposed by sec_2001 be granted an extension of time to file the required notice and certification with the internal_revenue_service that spouse has become a united_states citizen decedent who is a citizen or resident_of_the_united_states the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that except as provided in paragraph if the surviving_spouse is not a citizen_of_the_united_states no deduction shall be allowed plr-114712-06 under sec_2056 paragraph provides that paragraph shall not apply to any property passing to the surviving_spouse in a qdot there are three main requirements in order for a_trust to be a qdot under sec_2056a provides that an estate_tax is imposed on -- a any sec_2056a provides that if the surviving_spouse of the decedent sec_2056a the trust instrument must require that at least one trustee of the trust be an individual citizen_of_the_united_states or a domestic_corporation and that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the distribution the tax imposed by sec_2056a on the distribution in addition the trust must meet the requirements of regulations that are prescribed to ensure the collection of any federal estate_tax imposed either with respect to the trust property in the case of any distributions of trust principal during the life of the surviving_spouse other than distributions on account of hardship or upon the property remaining in the trust at the time of the surviving spouse's death finally the executor must make an election that applies to the trust on the federal estate_tax_return to qualify the property for the federal estate_tax_marital_deduction distribution before the date of death of the surviving_spouse from a qualified_domestic_trust and b the value of the property remaining in a qualified_domestic_trust on the date of the death of the surviving_spouse becomes a citizen_of_the_united_states and if such spouse was a resident_of_the_united_states at all times after the date of the death of the decedent and before such spouse becomes a citizen_of_the_united_states the tax imposed by sec_2056a shall not apply to any distributions after such spouse becomes a citizen and the tax imposed by sec_2056a shall not apply subject_to the sec_2056a tax if the surviving_spouse becomes a citizen_of_the_united_states and the spouse was a resident_of_the_united_states at all times after the death of the decedent and before becoming a united_states citizen and the u s trustee of the qdot notifies the internal_revenue_service and certifies in writing that the surviving_spouse has become a united_states citizen notice is to be made by filing a final form 706-qdt on or before april 15th of the calendar_year following the year that the surviving_spouse becomes a united_states citizen unless an extension of time for filing is granted under sec_6081 reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six sec_301_9100-1 provides that the commissioner has discretion to grant a sec_20_2056a-10 and provide in part that a qdot is no longer plr-114712-06 months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 sets forth the standards that the commissioner uses to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute these standards indicate that the commissioner should grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that except as expressly provided herein no opinion is expressed or implied in accordance with the power_of_attorney on file with this office a copy of this the requirements of sec_301_9100-3 have been satisfied therefore brother serving in his capacity as u s trustee is granted an extension of time of days from the date of this letter to file the required notice and certification with the internal_revenue_service that spouse has become a united_states citizen letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-114712-06 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
